DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 14, and 19 are objected to because of the following informalities: 
claim 1, line 9, recites: “the first the conductive features” (emphasis added) which should be “the first conductive features”;
claim 14, line 7, recites: “the first the conductive features” (emphasis added) which should be “the first conductive features”; and
claim 19, line 9, recites: “the first the conductive features” (emphasis added) which should be “the first conductive features”.

Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14, 16-20 and 11 of U.S. Patent No. 10,854,512 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because said claims of the present invention is a similar version or an obvious combination of elements of said claims of the above-identified U.S. Patent(s) with similar intended scope.  Essentially, the main differences between application claims and the patent claims are: 
“third conductive feature” versus “conductive via feature”; and
“conductive features” versus “conductive contact feature”.
Specifically, the conflicting claims are listed below:
Application Claims

Patent Claims
1. A method for fabricating an integrated circuit (IC), comprising:

1. A method for fabricating an integrated circuit (IC), comprising:
 receiving an IC layout having a first pattern layer and a second pattern layer to be formed on respective material layers of a semiconductor substrate, wherein

 receiving an IC layout having a first pattern layer and a second pattern layer to be formed on respective material layers of a semiconductor substrate, wherein
  the first pattern layer includes first conductive features and second conductive features spaced along a first direction, each of the first and second features having an elongated shape oriented in a second direction orthogonal to the first direction, and

  the first pattern layer includes first conductive contact features and second conductive contact features spaced along a first direction, each of the first and second contact features having an elongated shape oriented in a second direction orthogonal to the first direction, and
  the second pattern layer includes a third conductive feature to be landing on the first  conductive features and to be distanced away from the second conductive features; and

  the second pattern layer includes a conductive via feature to be landing on the first the conductive contact features and to be distanced away from the second conductive contact features; and
 modifying the third conductive feature to a first polygon that is overlapped with the first conductive features and is distanced from the second conductive features, wherein the first polygon has an edge oriented in a tilted direction being different from the first and second directions.

 modifying the conductive via feature to a first polygon that is overlapped with the first conductive contact features and is distanced from the second conductive contact features, wherein the first polygon has an edge oriented in a tilted direction being different from the first and second directions.



2. The method of claim 1, wherein the modifying of the third conductive feature includes:

2. The method of claim 1, wherein the modifying of the conductive via feature includes:
 abstracting a second polygon from the third conductive feature if a lateral distance between one of the second conductive features and the third conductive feature is less than a spacing target; and

 abstracting a second polygon from the conductive via feature if a lateral distance between one of the second conductive contact features and the conductive via feature is less than a spacing target; and
 adding a third polygon to the third conductive feature if an overlapping area between one of the first conductive features and the third conductive feature is less than an overlapping target.

 adding a third polygon to the conductive via feature if an overlapping area between one of the first conductive contact features and the conductive via feature is less than an overlapping target.



3. The method of claim 2, wherein the modifying of the third conductive feature further includes:

3. The method of claim 2, wherein the modifying of the conductive via feature further includes:
 abstracting a fourth polygon from the third conductive feature until the lateral distance meets the spacing target; and

 abstracting a fourth polygon from the conductive via feature until the lateral distance meets the spacing target; and
 adding a fifth polygon to the third conductive feature until the overlapping area meets the overlapping target.

 adding a fifth polygon to the conductive via feature until the overlapping area meets the overlapping target.



4. The method of claim 3, the modifying of the third conductive feature includes

4. The method of claim 3, the modifying of the conductive via feature includes
 evaluating a lateral distance between each of the second conductive features and the third conductive feature, and

 evaluating a lateral distance between each of the second conductive contact features and the conductive via feature, and
 modifying the third conductive feature until the corresponding lateral distance meets the spacing target.

 modifying the conductive via feature until the corresponding lateral distance meets the spacing target.



5. The method of claim 4, wherein the modifying of the third conductive feature includes abstracting a rectangle from the third conductive feature if the lateral distance is less than a spacing target.

7. The method of claim 5, wherein the modifying of the conductive via feature includes abstracting a rectangle from the conductive via feature if the lateral distance is less than a spacing target.



6. The method of claim 3, the modifying of the third conductive feature further includes

5. The method of claim 4, the modifying of the conductive via feature further includes
 evaluating an overlapping area between each of the first conductive features and the third conductive feature, and

 evaluating an overlapping area between each of the first conductive contact features and the conductive via feature, and
 modifying the third conductive feature until the corresponding overlapping area meets the overlapping target.

 modifying the conductive via feature until the corresponding overlapping area meets the overlapping target.



7. The method of claim 6, wherein the modifying of the third conductive feature includes adding a rectangle to the third conductive feature if the overlapping area is less than an overlapping target.

6. The method of claim 5, wherein the modifying of the conductive via feature includes adding a rectangle to the conductive via feature if the overlapping area is less than an overlapping target.



8. The method of claim 1, further comprising assigning an initial shape to the third conductive feature, wherein the initial shape of the third conductive feature includes a rectangle with its length extending along the first direction.

8. The method of claim 5, further comprising assigning an initial shape to the conductive via feature, wherein the initial shape of the conductive via feature includes a rectangle with its length extending along the first direction.



9. The method of claim 8, wherein the modifying of the third conductive feature includes:

9. The method of claim 8, wherein the modifying of the conductive via feature includes:
 adding a first shape to the third conductive feature if the overlapping area is less than an overlapping target; and

 adding a first shape to the conductive via feature if the overlapping area is less than an overlapping target; and
 abstracting a second shape from the third conductive feature if the lateral distance is less than a spacing target.

 abstracting a second shape from the conductive via feature if the lateral distance is less than a spacing target.



10. The method of claim 9, wherein each of the first and second shapes is a two-dimensional polygon chosen from square, a rectangle, a triangle, a trapezoid, a diamond, and a parallelogram.

10. The method of claim 9, wherein each of the first and second shapes is a two-dimensional polygon chosen from square, a rectangle, a triangle, a trapezoid, a diamond, and a parallelogram.



11. The method of claim 9, wherein the modifying of the third conductive feature includes:

12. The method of claim 9, wherein the modifying of the conductive via feature includes:
 adding a third shape to the third conductive feature until the overlapping area between the first conductive feature and the third conductive feature meets the overlapping target; and

 adding a third shape to the conductive via feature until the overlapping area between the first conductive contact feature and the conductive via feature meets the overlapping target; and
 abstracting a fourth shape from the third conductive feature until the lateral distance between the second conductive feature and the third conductive feature meets the spacing target.

 abstracting a fourth shape from the conductive via feature until the lateral distance between the second conductive contact feature and the conductive via feature meets the spacing target.



12. The method of claim 1, wherein the modifying of the third conductive feature includes modifying the third conductive feature such that the third conductive feature has a S-curved shape.

13. The method of claim 1, the modifying of the conductive via feature includes modifying the conductive via feature such that the conductive via feature has a S-curved shape.



13. The method of claim 12, further comprising

14. The method of claim 13, further comprising
 forming shallow trench isolation features on the semiconductor substrate, thereby defining the active regions;

 forming shallow trench isolation features on the semiconductor substrate, thereby defining the active regions;
 forming the first and second conductive features landing on the active regions, respectively; and

 forming the conductive contact features landing on the active regions, respectively; and
 forming the third conductive feature with the S-curved shape directly landing on the first conductive features.

 forming the conductive via feature with the S-curved shape directly landing on the first subset of the conductive contact features.






14. A method for fabricating an integrated circuit (IC), comprising:

16. A method for fabricating an integrated circuit (IC), comprising:
 receiving an IC layout having a first pattern layer and a second pattern layer to be formed on respective material layers of a semiconductor substrate, wherein

 receiving an IC layout having a first pattern layer and a second pattern layer to be formed on respective material layers of a semiconductor substrate, wherein
  the first pattern layer includes first conductive features and second conductive features, and

  the first pattern layer includes first conductive contact features and second conductive contact features spaced along a first direction, each of the first and second contact features having an elongated shape oriented in a second direction orthogonal to the first direction, and
  the second pattern layer includes a third conductive feature to be landing on the first  conductive features and to be distanced away from the second conductive features; and

  the second pattern layer includes a conductive via feature to be landing on the first the conductive contact features and to be distanced away from the second conductive contact features; and
 modifying the third conductive feature to a first polygon that is overlapped with the first conductive features and is distanced from the second conductive features, wherein the first polygon has a S-curved shape.

 modifying the conductive via feature to a first polygon that is overlapped with the first conductive contact features and is distanced from the second conductive contact features, wherein the first polygon has an edge oriented in a tilted direction being different from the first and second directions, and wherein the conductive via feature is modified to have a S-curved shape.



15. The method of claim 14, wherein

Claim 16…
 the first conductive features and the second conductive features are spaced along a first direction;

first conductive contact features and second conductive contact features spaced along a first direction,
 each of the first and second conductive features having an elongated shape oriented in a second direction orthogonal to the first direction; and

each of the first and second contact features having an elongated shape oriented in a second direction orthogonal to the first direction,
 the first polygon includes an edge oriented in a tilted direction being different from the first and second directions.

the first polygon has an edge oriented in a tilted direction being different from the first and second directions,..



16. The method of claim 15, wherein the modifying of the third conductive feature includes:

17. The method of claim 16, wherein the modifying of the conductive via feature includes:
 abstracting a second polygon from the third conductive feature if a lateral distance between one of the second conductive features and the third conductive feature is less than a spacing target;

 abstracting a second polygon from the conductive via feature if a lateral distance between one of the second conductive contact features and the conductive via feature is less than a spacing target;
 adding a third polygon to the third conductive feature if an overlapping area between one of the first conductive features and the third conductive feature is less than an overlapping target;

 adding a third polygon to the conductive via feature if an overlapping area between one of the first conductive contact features and the conductive via feature is less than an overlapping target;
 abstracting a fourth polygon from the third conductive feature until the lateral distance meets the spacing target; and

 abstracting a fourth polygon from the conductive via feature until the lateral distance meets the spacing target; and
 adding a fifth polygon to the third conductive feature until the overlapping area meets the overlapping target.

 adding a fifth polygon to the conductive via feature until the overlapping area meets the overlapping target.



17. The method of claim 16, the modifying of the third conductive feature further includes

18. The method of claim 16, the modifying of the conductive via feature further includes
 evaluating a lateral distance between each of the second conductive features and the third conductive feature;

 evaluating a lateral distance between each of the second conductive contact features and the conductive via feature;
 modifying the third conductive feature until the corresponding lateral distance meets the spacing target;

 modifying the conductive via feature until the corresponding lateral distance meets the spacing target;
 evaluating an overlapping area between each of the first conductive features and the third conductive feature; and

 evaluating an overlapping area between each of the first conductive contact features and the conductive via feature; and
 modifying the third conductive feature until the corresponding overlapping area meets the overlapping target.

 modifying the conductive via feature until the corresponding overlapping area meets the overlapping target.



18. The method of claim 17, wherein the modifying of the third conductive feature includes

19. The method of claim 18, wherein the modifying of the conductive via feature includes
 adding a triangle to the third conductive feature if the overlapping area is less than an overlapping target; and

 adding a rectangle to the conductive via feature if the overlapping area is less than an overlapping target; and
 abstracting a triangle from the third conductive feature if the lateral distance is less than a spacing target.

 abstracting a rectangle from the conductive via feature if the lateral distance is less than a spacing target.




	For claim 18 and patent claim 19, the difference is only in shape (triangle and rectangle).
19. A method for fabricating an integrated circuit (IC), comprising:

20. A method for fabricating an integrated circuit (IC), comprising:
 receiving an IC layout having a first pattern layer and a second pattern layer to be formed on respective material layers of a semiconductor substrate, wherein

 receiving an IC layout having a first pattern layer and a second pattern layer to be formed on respective material layers of a semiconductor substrate, wherein
  the first pattern layer includes first conductive features and second conductive features spaced along a first direction, each of the first and second conductive features having an elongated shape oriented in a second direction orthogonal to the first direction, and

  the first pattern layer includes first conductive contact features and second conductive contact features spaced along a first direction, each of the first and second contact features having an elongated shape oriented in a second direction orthogonal to the first direction, and
  the second pattern layer includes a third conductive feature to be landing on the first conductive features and to be distanced away from the second conductive features; and

  the second pattern layer includes a conductive via feature to be landing on the first the conductive contact features and to be distanced away from the second conductive contact features; and
 modifying the third conductive feature to a first polygon that is overlapped with the first conductive features and is distanced from the second conductive features, wherein the first polygon has an edge oriented in a tilted direction being different from the first and second directions, wherein the modifying of the third conductive feature includes

 modifying the conductive via feature to a first polygon that is overlapped with the first conductive contact features and is distanced from the second conductive contact features, wherein the first polygon has an edge oriented in a tilted direction being different from the first and second directions, wherein the modifying of the conductive via feature includes
 abstracting a second polygon from the third conductive feature if a lateral distance between one of the second conductive features and the third conductive feature is less than a spacing target; and

 abstracting a second polygon from the conductive via feature if a lateral distance between one of the second conductive contact features and the conductive via feature is less than a spacing target; and
 adding a third polygon to the third conductive feature if an overlapping area between one of the first conductive features and the third conductive feature is less than an overlapping target.

 adding a third polygon to the conductive via feature if an overlapping area between one of the first conductive contact features and the conductive via feature is less than an overlapping target.



20. The method of claim 19, wherein at least one of the first and second polygons has an edge oriented in a direction being different from the first and second directions.

11. The method of claim 10, wherein one of the first and second polygons includes an edge oriented in a third direction different from the first and second directions.




	Note that patent claim 11 includes all limitations of patent claims 1-5 and 8-11.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



03-24-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818